Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2020 has been entered.
 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a 
prior Office action.

	Claims 7, 9, 10, and 19-23 have been cancelled.
	Claims 1-6, 8, and 11-18 have been examined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-6, 8, 11-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schilling et al (US Patent 10,056,681) in view of Batten et al (US Patent 10,682,967) and Ferguson et al (US Patent Application Publication 2019/0043355).

As to Claims 1, 8, and 14-18, Schilling et al disclose an intelligent vehicle registration plate mounted on a first vehicle, the intelligent vehicle registration plate comprising:
a metallic plate number (Col 6, Line 32) retrofitted with a smart device (220), the smart device comprising:
a plurality of sensors configured to detect one or more parameters of the first vehicle, the sensors configured to generate and transmit sensor data variables based on the detected one or more parameters of the first vehicle (Col 4, Lines 17-33);
a non-transitory computer readable storage medium (316; Col 8, Line 63 - Col 9, Line 5) configured to store a set of threshold sensor data variables associated with the first vehicle;
at least one processor (302) communicatively coupled to the non-transitory computer readable storage medium, the at least one processor configured to collect the sensor data variables and to select the mode of operation according to the firmware instructions; 
a power management module for optimizing power supply to the intelligent vehicle registration plate (Col 7, Lines 43-62);
an analyzing module to dynamically analyze the received sensor data variables to identify a match between a first vehicle and a vehicle of interest and to notify the server for exceeding of sensor data variables from the set of threshold sensor data variables (Col 13, Lines 1-20).


Batten et al teach a similar intelligent plate which is powered by a power source while can be either the battery of the vehicle or, equivalently, by a source that is independent from a power source of the vehicle such as a battery or a rechargeable source (Col 4, Lines 30-49).  Inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the power source of Schilling et al to be an independent power source as taught by Batten et al as these are merely art recognized equivalents and substituting one power source for another would produce expected and predictable results.  
Batten et al further disclose different power consumption based on power required by the system for a pre-defined active time to optimize power (Fig 5) since there is a limited supply of power, and by operating the display at a lower power consumption level in different operational modes, the length of time that content may be rendered on the display may be increased for a given amount of energy available to the display system (Col 6, Line 1- Col 9, Line 14 and Col 13, Line 8 - Col 16, Line 53).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the plate of Schilling et al to have multiple operation modes which only use enough power required for the various states of operation to optimize energy used.
Finally, Schilling et al do not disclose wherein the analyzing module analyzes the sensor data to determine events of breaches, severe accidents, or reckless driving, wherein the registration plate 
Ferguson teaches a similar analyzing module (Par. 161-171) wherein the module (1400) can detect traffic violations (1424) and also trigger driving behavior assessments (1423) based on sensed data to determine speed, acceleration, swerving, etc.  Ferguson further teaches an alerting module (1425) which may transmit a notification to an enforcement agent.  The notification may comprise at least one of the driving violation, the driving behavior, the roadway location, the roadway regulation, based on the sensed data.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the analyzing module of Schilling et al to enhance the disclosed analyzing module to include the features taught by Ferguson to alert enforcement agents of driving violations, driving behaviors, the roadway location, and the roadway regulation, based on the sensed data.

As to Claim 2, Schilling et al disclose the intelligent vehicle registration plate of claim 1, wherein the sensors are one of an angular velocity sensor and a motion sensor (Col 4, Lines 23-26).

As to Claim 3, Schilling et al disclose the intelligent vehicle registration plate of claim 1, wherein the one or more parameters comprise motion and an angular velocity of the first vehicle (Col 4, Lines 23-26).

As to Claim 4, Schilling et al disclose the intelligent vehicle registration plate of claim 1, wherein the at least one processor is one of the microprocessors, CPU devices, finite state machines, microcontrollers, digital signal processors, logic devices, a user circuits, an application specific integrated circuits (ASIC), a field- programmable gate arrays (FPGA) or any combination thereof (Col 7, Line 62- Col 8, Line 4).



As to Claim 6, Schilling et al disclose the intelligent vehicle registration plate of claim 1, further comprising a communication module configured to receive a request to locate the first vehicle from central server system and to transmit the sensor data variables to the central server system (Col 9, Lines 59-66).

As to Claim 11, Schilling et al disclose the intelligent vehicle registration plate of claim 1, wherein the intelligent vehicle registration plate is enclosed in an enclosure to save all components from harsh weather conditions (Figs 6-8).

As to Claim 12, Schilling et al disclose the intelligent vehicle registration plate of claim 11, wherein a size of the enclosure is customizable based on a size of the metallic plate number (Figs 6-8).

As to Claim 13, Schilling et al disclose the intelligent vehicle registration plate of claim 1, wherein the material of the enclosure is chosen from the group consisting of plastic, fiber-glass, wood, metals, or a combination thereof (Col 3, Lines 39-40).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schilling et al, Batten et al, and Ferguson et al as applied to claims 1-6, 8, 11-13 and 15-18 above, and further in view of Mish (US Patent 6,025,784).


	Mish teaches a similar intelligent license plate having a battery cover (38) to protect the electronic components, including the battery from dust and moisture (Col 3, Lines 41-45).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the plate of Schilling et al, Batten et al, and Ferguson et al to have a battery cover as taught by Mish to protect the electronic components, including the battery from dust and moisture.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the current rejection, specifically the application of the teachings of Ferguson et al in light of the instant claim amendments. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        1/15/2021